 In the Matter of THE SHARON HERALD COMPANY,EMPLOYERandTHEYOUNGSTOWN PHOTO-ENGRAVERS' UNION, LOCAL 63, INTERNATIONALPHOTO-ENGRAVERS'UNION OF NORTH AMERICA, A.F. L., PETITIONERCase No. 6-R-17441.-Decided April 26, 1948Messrs. Brockway, McKay and Brockway,byMessrs. C. E. Brock-wayandLeo H. McKay,of Sharon, Pa., for the Employer.Mr. Fred R. Ballbach,of Detroit, Mich., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Sharon,Pennsylvania, on July 8, 1947, before Henry Shore, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are herebyaffirmed.At the hearing, the hearing officer reserved for ruling by the NationalLabor Relations Board the motion of the Employer to dismiss thepetition on the ground that because of the enactment of the LaborManagement Relations Act of 1947, to become effective on August 22,1947, there was no legally effective law or agency to enforce the law inexistence at the time of the hearing.Section 104 of the National LaborRelations Act, as amended, provides that the amendments take effect60 days after the date of enactment.There is nothing in the amend-ments which may be construed as suspending the operation of theBoard or the Act during this 60-day period.The Employer'smotionis hereby denied.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OFFACT1.THE I USINESS OF THE EMPLOYERThe Employer is a Pennsylvania corporation, having its principaloffice and place of business in Sharon, Pennsylvania, where it is en-77N.L.R B., No 49-341788586-49-x-017 723 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in publishing and printing a daily newspaper, known as "TheSharon Herald." In addition, the Employer also produces at thisplant stainless steel etchings for sale to various manufacturing plants.During the past 12-month period, the Employer purchased mate-rials, valued in excess of $60,000, all of which came from outside theCommonwealth of Pennsylvania.The Employer's circulation totals19,500 copies daily, of which approximately 5 percent are distributedoutside the Commonwealth of Pennsylvania.The Employer's annualrevenue from the printing of national advertising is in excess of $50,-000.The Employer uses the facilities of the United Press and syndi-catedmaterial furnished by such national syndicates as UnitedFeatures.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of journeyman photo-engrav-ers and apprentices in the Employer's photo-engraving department,)excluding all employees in the steel etching department 2 and all otheremployees of the Employer.The Employer contends that the pro-posed unit is inappropriate.It urges that the unit which includes thephoto-engraver and his apprentice should include all employees in thecombined photo-engraving and steel etching departments or, at least,the four employees in the steel etching department who can and dowork in the photo-engraving process.The Employer has a photo-engraving department and a steel etch-ing department, separate for cost purposes, but which operate as asingle department under the supervision of one supervisor.The twodepartments are located in one room, the photo-engraving operationsbeing confined to a section at one end of the room.The steel etchingwork constitutes the major portion of the work 'of the combined de-partment.Two employees, Vincent Smith, a journeyman photo-engraver, andFrank Ross, an apprentice, are carried on the pay roll of the photo-engraving department.There are approximately eight employeescarried on the pay roll of the steel etching department.The photo-iThere are only two employees in the photo-engraving department.'There ate eight employees in the steel etching department. THE SHARON HERALD COMPANY343engraving work is confined entirely to the publication of the Employ-er's newspaper,while the steel etching department is a commercial en-terprise operatedto produce steel etchings for sale to outside cus-tomers.The record reveals that the two engraving processes are essentiallythe same, differing only in matters of detail and refinement,and thatproduction of engravings on stainless steel plates is a function of thephoto-engraving craft.Photo-engraving consists of photographingan image, developing a negative, preparing a print, the use of chemicalprocesses,and the production of an etching on a zinc plate. Steeletching consists of photographing an image, developing a negativeand positive, preparing the prints,the use of chemical processes, andthe production of an etching on a stainless steel plate.Up to and in-cluding the stage of the printing frame, the work involved in the twoprocesses is substantially the same.A number of steel etchings canbe produced in a single operation, whereas the zinc etching produced inphoto-engraving requires more individual treatment.The record discloses that the men in the two departments are notclassified on a craft basis but are classified as skilled and semi-skilledworkmen.Smith is the only employee in the combined departmentwho has a skilled classification.He receives a "skilled rate"of pay,which is 30 cents per hour more than the wage paid to an employeein the next highest classification.The pay of Ross, the apprentice,is based upon a percentage of Smith's rate of pay. The workingconditions,such as hours, vacations,etc.,are the same for all theemployees of the two departments.'Under the Petitioner's eligibility rules, 6 years'experience at thephoto-engraving trade is required before a person can be admittedto membership as a journeyman.Apprentices can be admitted onlyif they are registered with the Petitioner as apprentices.Both Smithand Ross are members of the Petitioner.Smith and Ross, the journeyman photo-engraver and his apprentice,are primarily responsible for such photo-engraving work as is doneon the newspaper.However, inasmuch as there is not a great deal ofthis work required,these two men frequently help out with the steeletching work.The eightemployees in the steel etching departmentdevote their time chiefly to steel etchings.At least four of the eightsteel etchers,however,have sufficient skill to do the photo-engravingwork required by the Employer and, in cases of emergency,performthis work." Thole aie 10 employees in the combined dep.iitneent,mnd the Petitioner claims torepresent only 2 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that the quality of photo-engraving requiredby this Employer is not of the highest type.A witness for the Peti-tioner admitted at the hearing that he had, while working for theEmployer, become sufficiently proficient at the craft of photo-en-graving in 6 months' time to produce the kind of work required foritsnewspaper.The Employer concedes that Smith and Ross areregularly assigned to photo-engraving work, but contends that suchan arrangement is maintained for the purpose of efficiency only andurges that four of the steel etching department employees are notonly capable of doing the work performed by Smith and Ross, but, infact, have done so.There is no history of collective bargaining with respect to theemployees in question.The only collective bargaining agreementcovering any of the Employer's employees is one with the Typo-graphical Union involving employees in the composing room.By reason of the close similarity of the work of the photo-engraversand the steel etchers at the Employer's plant, and the fact that all sixemployees can and do perform both types of work, the two employeesregularly assigned to photo-engraving work do not alone constitute aclearly defined craft group with interests sufficiently separable fromthose of the four steel engraving employees.Accordingly, we findthat the unit urged by the Petitioner is inappropriate for the purposesof collective bargaining.Since there is no appropriate unit within the scope of the petition,we find that no question exists concerning the representation of em-ployees of the Employer in an appropriate bargaining unit, and weshall dismiss the petition for investigation and certification of repre-sentatives filed herein.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of The Sharon Herald Company, Sharon, Pennsylvania,filed by The Youngstown Photo-Engravers' Union, Local 63, Inter-national Photo-Engravers' Union of North America, A. F. L., be, andit hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.